t c memo united_states tax_court mcnair eye center inc petitioner v commissioner of internal revenue respondent docket no 18262-08l filed date james r mcnair an officer for petitioner william f castor for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with a proposed levy all section references are to the internal_revenue_code as amended findings_of_fact the parties have stipulated some facts which we incorporate herein when it petitioned the court petitioner was located in arkansas during the periods at issue dr james r mcnair was petitioner’s only corporate officer in late dr mcnair hired a certified_public_accountant c p a as petitioner’s administrator bookkeeper and accountant the c p a ’s duties included filing petitioner’s form sec_941 employer’s quarterly federal tax_return and remitting the related tax the c p a failed to do so which dr mcnair first discovered in early when the c p a left petitioner’s employment as a result petitioner’s form sec_941 for the three taxable quarters ending march june and date were filed late on date petitioner did however timely file its form_941 for its taxable quarter ending date for each of its taxable quarters including the last quarter petitioner failed to pay all of the tax reported on its form_941 and failed to make all required federal tax deposits at various dates in march and date respondent assessed the taxes that petitioner had reported on its quarterly form sec_941 for for each taxable quarter respondent assessed 1the record does not reveal whether or when petitioner filed its form_941 employer’s quarterly federal tax_return for the last taxable quarter of additions to tax under sec_6651 for failure_to_pay_tax and penalties under sec_6656 for failure to make required deposits for the first three taxable quarters of respondent also assessed additions to tax under sec_6651 for filing form sec_941 late on date petitioner paid the trust fund portion of its assessed federal employment_tax petitioner has not paid the nontrust fund portion additions to tax penalties or accrued interest on date respondent sent petitioner letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to unpaid assessed amounts for taxable quarters ended date through date in response petitioner timely submitted form request for a collection_due_process or equivalent_hearing cdp hearing with respect to all of the quarters listed in the notice petitioner requested an installment_agreement or offer-in-compromise as a collection alternative on date the settlement officer conducted the cdp hearing by telephone with petitioner’s representative on date respondent’s office of appeals appeals issued a notice_of_determination concerning collection action s under sec_6320 and or covering petitioner’s taxable 2the record is unclear as to when or whether respondent assessed petitioner’s employment_tax for the last taxable quarter of quarters in this determination notice the settlement officer denied petitioner’s request to abate additions to tax and penalties concluding that petitioner had failed to show reasonable_cause the settlement officer also concluded that petitioner did not qualify for a collection alternative partly because petitioner had failed to provide financial information relating to dr mcnair opinion sec_6330 generally requires the secretary to furnish a person notice and opportunity for a hearing before making a levy on the person’s property at the hearing the person may raise any relevant issue relating to the unpaid tax or proposed levy 3for reasons that are unclear from the record the settlement officer apparently determined that appeals would not consider petitioner’s taxable quarter ending date as part of the collection_due_process cdp hearing see infra note 4as an exception to this general_rule the cdp_notice and pre-levy cdp hearing are not required if the secretary issues a levy to collect federal employment_taxes and the taxpayer subject_to the levy had previously requested a cdp hearing with respect to unpaid employment_taxes arising in the 2-year period before the beginning of the taxable_period with respect to which the employment_tax levy is served sec_6330 h it is unclear whether this provision might have been implicated in the settlement officer’s determination that petitioner was not entitled to a cdp hearing with respect to the last quarter of see supra note in this proceeding petitioner has raised no issue regarding this matter in any event because the determination notice upon which this proceeding is predicated does not cover petitioner’s yearend taxable quarter we lack jurisdiction in this proceeding with respect to this matter see sec_6330 including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax_liability for any period only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 once appeals issues a notice_of_determination the person may seek judicial review in this court sec_6330 pension_protection_act of publaw_109_280 120_stat_1019 respondent concedes that petitioner is entitled in this collection proceeding to challenge its underlying liability for the additions to tax and penalties see 115_tc_329 we review petitioner’s challenge to its liability de novo sego v commissioner supra pincite sec_6651 additions to tax sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted the addition equal sec_5 percent of the net amount due for each month that the return is late not to exceed percent sec_6651 b it is undisputed that for each of the first three taxable quarters of petitioner failed to timely file form_941 the addition_to_tax under sec_6651 shall not apply if it is shown that the failure to timely file is due to reasonable_cause and not due to willful neglect sec_6651 a delay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs petitioner bears the burden of proving that its failure to timely file was due to reasonable_cause and not to willful neglect see 116_tc_438 petitioner maintains that it had reasonable_cause for late filing because it relied on the c p a to file the form sec_941 on time failure to timely file is not excused by a taxpayer’s reliance on an agent and such reliance is not reasonable_cause for a late filing under sec_6651 469_us_241 at trial dr mcnair acknowledged that he never paid any attention to whether the c p a actually paid petitioner’s employment_taxes and that he never discussed it with the c p a because the subject never came up dr mcnair also acknowledged that petitioner had a history of failing to file and pay employment_taxes in prior years particularly in the light of this history petitioner’s failure to adequately oversee the c p a ’s performance of his duties indicates a lack of ordinary business care and prudence especially considering that the c p a had been recently hired see generally 390_f3d_1035 7th cir petitioner has not established reasonable_cause for its failure_to_file we sustain the additions to tax under sec_6651 sec_6651 additions to tax sec_6651 imposes an addition_to_tax for failing to pay taxes shown on a return on or before the date prescribed taking into account any extension of time for payment unless it is shown that the failure is due to reasonable_cause and not due to willful neglect it is undisputed that petitioner failed to timely pay the taxes shown on its form sec_941 for all its taxable quarters the regulations provide a failure to pay will be considered to be due to reasonable_cause to the extent that the taxpayer has made a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship as described in sec_1_6161-1 of this chapter if he paid on the due_date in determining whether the taxpayer was unable to pay the tax in spite of the exercise of ordinary business care and prudence in providing for payment of his tax_liability consideration will be given to all the facts and circumstances of the taxpayer’s financial situation sec_301 c proced admin regs the employer may be held to a heightened standard when trust_fund_taxes are at issue sec_301_6651-1 proced admin regs although dr mcnair testified that petitioner was having financial difficulties in the record does not provide a clear picture of petitioner’s financial circumstances particularly taking into account the heightened standard that applies to nonpayment of trust_fund_taxes petitioner has not satisfactorily shown that it exercised ordinary business care and prudence but nevertheless was unable to pay its taxes or would have suffered undue_hardship if it had paid the taxes when due we sustain the additions to tax under sec_6651 sec_6656 penalty sec_6656 imposes a penalty for failing to timely make a required_deposit of taxes in an authorized government depository unless the failure was due to reasonable_cause and not willful neglect 121_tc_89 affd 425_f3d_1203 9th cir it is undisputed that petitioner failed to timely make all its required deposits for the taxable quarters at issue petitioner has not established reasonable_cause for this failure we sustain the sec_6656 penalties collection alternatives on brief without elaboration respondent states that he concedes that respondent’s settlement officer abused his discretion in determining that petitioner was not eligible for a reasonable collection alternative to respondent’s proposed levy action because petitioner did not submit a form 433-a collection information statement for dr james mcnair we are left in doubt as to the intended import of this concession especially in the light of the concluding statement of respondent’s brief urging that respondent’s determination be sustained at trial dr mcnair testified that he believed his representatives had provided the settlement officer all information requested the administrative record as stipulated by the parties is inconclusive and possibly incomplete in this regard in the light of this circumstance and respondent’s concession we shall remand this matter to appeals to give petitioner an opportunity if it wishes to propose a new collection alternative to reflect the foregoing an appropriate order will be issued
